 282300 NLRB No. 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The judge did not address in his decision the Respondent's apparent de-fense that securities laws prevented it from notifying the Union of its plans
to sell the business. We find the Respondent's argument in this regard
unpersuasive. The Respondent has failed to establish how any securities rule
or regulation nullifies the obligation to give the Union an opportunity for
meaningful bargaining about the effects of the sale of the business.2In agreeing with the judge that a limited backpay remedy is warranted inthis case, we note that there is no dispute that the Respondent paid employees
for all hours worked, vacation pay, pro rata vacation pay, and floating holiday
pay under preexisting obligations. Other than these sums, there is no evidence
to support the Respondent's assertion that it paid the employees terminated
``severance pay.''3For the purposes of the above analysis, the term ``implementation'' refersto the actual physical consequences of the sales decision, i.e., the termination
of the enterprise and the employees.4Nothing in this discussion should be read to preclude an employer frombeing able to fulfill its effects-bargaining obligations in advance of a sale, ei-
ther by negotiating appropriate provisions in a collective-bargaining agreement
or by specific negotiations prior to such a sale.Riedel International d/b/a Willamette Tug andBarge Co. and Inlandboatmen's Union of thePacific, Marine Division, International Long-
shoremen's and Warehousemen's Union, Co-
lumbia River Region. Case 36±CA±5814September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn May 17, 1989, Administrative Law Judge Tim-othy D. Nelson issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed a response.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions, and to adopt the recommended Order.2The judge found that the Respondent failed and re-fused to bargain in good faith within the meaning of
Section 8(a)(5) of the Act concerning the effects of its
decision to sell Willamette by failing to notify the
Union of the decision until the day of the implementa-
tion of the decision, when it was virtually a fait
accompli. In reaching this finding, the judge relied in
part on Walter Pape, Inc., 205 NLRB 719, 720 (1973),for the proposition that the Respondent should have
notified the Union that the sale of Willamette was
``under active consideration''Ða proposition with
which the Respondent takes issue. In its exceptions,
the Respondent argues that no decision to sell the busi-
ness was reached until it executed a purchase agree-
ment with Knappton, the purchaser, and that it com-
plied with the Act by notifying the Union of the sale
and attendant consequences as soon as possible after
execution of the purchase agreement.We agree with the judge that the Respondent pre-sented the Union with a fait accompli concerning its
cessation of operations and termination of employees
in a manner that was in derogation of its obligation to
notify and bargain in advance with the Union about the
effects of these events. We find, however, that the
judge's characterization of Walter Pape's under-active-consideration standard is unworkable as a general rule
for establishing effects-bargaining obligations regard-
ing a decision to sell an ongoing enterprise. This is sobecause such sales negotiations may be complex, con-ditioned on other factors, and delicate, and as a result
the seller may desire, or the purchaser may insist on,
strict secrecy to ensure against economic injury to the
business, such as the loss of customers until the sales
agreement is executed. Premature publicity regarding
sales negotiations, rather than promoting the oppor-
tunity for effects bargaining, may damage the viability
of the operation and needlessly jeopardize the likeli-
hood of any sales agreement being reached in the first
instance.The sale of a business does not depend just on theseller's desire to sell. The sale of a business to a pur-
chaser necessarily requires the purchaser's assent to the
terms of the sale before the sale actually takes place.
Even after the purchaser and seller agree on the terms,
significant contingencies may remain. These may in-
clude the purchaser's obtaining financing and nonrou-
tine governmental clearances and approvals. Until
these contingencies are satisfied, the seller may not be
able to say with any degree of assurance that the sale
will go through.Thus, the sale of a business, unlike certain othernonbargainable decisions involving the scope and di-
rection of a business, is not unilateral in character. The
sale may fall through at any time before a purchase
agreement is reached. Accordingly, we find no merit in
the General Counsel's contention that, for effects-bar-
gaining purposes, an employer is obligated to provide
notice to the union as soon as a sale is ``under active
consideration.'' We overrule Walter Pape, Inc., supra,to the extent it is inconsistent with our decision.Although we agree with the Respondent that the de-cision to sell did not occur until the execution of a
binding agreement to sell, we find a violation in the
Respondent's failure to provide any meaningful prior
notice to the Union that it was ceasing business and
terminating employees. If a seller and a purchaser can
be expected to negotiate about, and draft their agree-
ment to provide for satisfaction of, various contin-
gencies such as governmental clearances, so, too,
should they be able to account for the human factorÐ
the employees' interest in having their designated rep-
resentative notified and given an adequate opportunity
to bargain about the effects of the sale. That cir-
cumstances may compel confidentiality in arriving at a
sales agreement does not obviate the employer's duty
to give pre-implementation notice to the union to allow
time for effects bargaining,3provision for which maybe negotiated in the sales agreement.4We do not pre- 283WILLAMETTE TUG & BARGE CO.5Cf. National Terminal Bakery Corp., 190 NLRB 465 (1971), in which pre-implementation bargaining (and necessarily notice) were excused. In that case,
the Board declined to include a backpay provision in the remedy because
``[the employer's] decision to close its plant and the effectuation of that deci-
sion occurred almost simultaneously and resulted from pressing economic ne-cessity.'' 190 NLRB at 465 fn. 1. The Respondent here, in contrast, has failed
to establish a similar necessity but only that it desired to maximize the sale
price of the assets involved.1Tr. 16 incorrectly identifies Escamilla, the actual speaker, as ``Mr. VanCleave.'' I correct the record in that respect.2The record is relatively brief and none of the facts recited below are incontest. Accordingly, I will make only limited reference below to the par-
ticular sources for my findings.3Testimony of Respondent's president and chief executive, Ron Witcosky;my emphasis.sume here to advise corporate negotiators how to ac-commodate the right of a union to negotiate the effect
of the sale on the employees it represents. We merely
decide that, barring particularly unusual or emergency
circumstances, the union's right to discuss with the
employer how the impact of the sale on the employees
can be ameliorated must be reckoned with (as must
compliance with other governmental requirements) suf-
ficiently before its actual implementation so that the
union is not confronted at the bargaining table with a
sale that is a fait accompli. Thus, the Union here was
entitled as much notice of the closing and terminationof employees as was needed for meaningful bargaining
at a meaningful time. First National MaintenanceCorp. v. NLRB, 452 U.S. 666, 681±682 (1981); Metro-politan Teletronics, 279 NLRB 957, 959 fn. 14 (1986),enfd. mem. 819 F.2d 1130 (2d Cir. 1987).5We neednot decide exactly how many days' notice would be
required for such a meaningful opportunity; we find
the Respondent's same day notice clearly insufficient.
The Respondent therefore violated Section 8(a)(5) and
(1) of the Act by closing its operation and discharging
the employees without giving the Union adequate no-
tice and an opportunity to bargain over the effects of
its sale of the business.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Riedel International d/b/a
Willamette Tug and Barge Co., Portland, Oregon, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order.Eduardo Escamilla, Esq., for the General Counsel.Richard N. Van Cleave, Esq. (Spears, Lubersky, Bledsoe, An-derson, Young & Hilliard), of Portland, Oregon, for theRespondent.DECISIONSTATEMENTOFTHE
CASETIMOTHYD. NELSON, Administrative Law Judge. I heardthis 8(a)(5) case in trial in Portland, Oregon, on October 4,
1988 (all dates are in 1988 unless I specify otherwise). It
stems from a charge filed by Inlandboatmen's Union of the
Pacific, Marine Division, International Longshoremen's and
Warehousemen's Union, Columbia River Region (the Union)
against Riedel International d/b/a Willamette Tug and BargeCo. (Respondent) on May 13, and a complaint and notice ofhearing issued against Respondent by the Regional Directorfor Region 19 on June 21.The case presents two central issues:
1. Did Respondent violate its statutory obligations to theUnion respecting ``effects'' bargaining when it notified the
Union that it had decided to sell the assets of its tug and
barge division and terminate employees of that division only
after it had consummated a sales agreement with the buyer
and conveyed assets, and only minutes before it informed
employees that they were terminated?2. If so, is it appropriate to impose a ``limited backpayremedy'' of the type envisioned in Transmarine NavigationCorp., 170 NLRB 389 (1968)?The General Counsel and Respondent filed timely briefswhich I have carefully considered. On the entire record, 1myobservations of the witnesses, and my assessments of the in-
herent probabilities, I make theseI. FINDINGSOFFACT
2Respondent is an Oregon corporation, headquartered inPortland, whose operations admittedly meet the Board's dis-
cretionary standards for taking jurisdiction over the instant
dispute. Respondent owns a variety of subsidiary companies,
most of which engage in work associated with ``high-risk''
marine construction and dredging. One of its oldest subsidi-
aries, Willamette Tug and Barge Co. (Willamette), performed
``ship-assist'' work for various steamship companies whichoperate in the Columbia River and adjacent waterways; it
also towed barges and did contract sand and gravel hauling
for various local businesses. Willamette's deckhands were
represented by the Union and were covered at material times
by a labor agreement which was effective by its terms from
February 1, 1987, to February 1, 1990.In 1986 one of Respondent's construction subsidiaries de-faulted on certain construction contracts and suffered losses
exceeding $30 million, losses which needed to be covered by
a major infusion of cash in order for Respondent to be able
to continue to obtain the bonding and credit lines necessary
to continue as a construction contractor. To meet these needs
Respondent thereafter began to liquidate certain of its sub-
sidiaries. By late 1987, still short of the needed cash, and
under considerable pressure from its bonding company and
main bank lender, Respondent's officers ``sat down and eval-
uated where we might be going over the next several years
and ... concluded that, of the three remaining operations,

the one that perhaps might be the easiest to sell in a short
time frame and for which we would realize a reasonable re-
turn was the tug and barge business.''3In December 1987, acting on this judgment, Respondentapproached Knappton Corporation (Knappton) as a possible
customer for Willamette's assets. Knappton seemed a good
potential candidate because its parent company, Twin City
Barge, was engaged in similar operations. Moreover,
Knappton was an especially promising candidate, in the light
of Respondent's vulnerable position and immediate needs, 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4First National Maintenance Corp. v. NLRB, 452 U.S. 666 (1981). See alsoOtis Elevator Co., 269 NLRB 891 (1984).5452 U.S. at 677 fn. 15 (``There is no doubt that petitioner was under aduty to bargain about the results or effects of its decision to stop the work
at Greenpark ....'').
6452 U.S. at 681±682. Emphasis added.because Knappton's principal owner, Peter Brix, was a long-time friend and contemporary of Art Riedel, Respondent's
principal owner, and the two men had previously dealt ami-
cably and efficiently on other business transactions. When
Respondent's overture generated Knappton's interest, the par-ties' negotiating teams embarked on what proved to be a
complex negotiating process which lasted several months.On the evening of April 14, Art Riedel and Peter Brix per-sonally joined their respective negotiators in a meeting in the
offices of Knappton's attorneys. After much private cau-
cusing with their respective teams, Riedel and Brix met be-
hind closed doors and came to terms on all matters which
had not by then been sorted out by their negotiators. Late
that evening, as a consequence, the parties signed off on a
written purchase agreement, one which contemplated the im-
mediate surrender to Knappton on the following day of the
tugs, barges, and other physical assets associated with Wil-
lamette's operation. On the morning of April 15, by pre-
arrangement, Knappton's employees were manning Respond-
ent's dispatch office and responding to calls for ``ship as-
sists'' placed to Respondent's existing telephone number.
Also, consistent with the April 14 purchase agreement, Re-
spondent had ``assigned'' to Knappton's control the formerly
Willamette-owned tugs and barges, even though, for reasons
noted below, the bank which was financing the sale had not
yet committed the funds to be loaned to Knappton to pay for
those assets.It was not until roughly 11:45 on the morning of April 15that Respondent's independent labor relations consultant,
Norman Burr, came to the Union's office and presented the
Union's agent, Terry Parker, with what Burr called a
``present''Ða letter which advised, in substance, that
Knappton had purchased Willamette's assets, that Willamette
was ``closing operations'' as of the ``close of business'' that
day, that Willamette's employees represented by the Union
would be ``terminated'' at that same point, and that the cur-
rent labor agreement and the ``bargaining relationship'' be-
tween Willamette and the Union would be likewise ``termi-
nated'' at that point. Burr told Parker that he should not
``feel so bad,'' explaining that another union representing
deck officers on Willamette's vessels had gotten ``a worse
deal.'' Roughly 15 minutes later, Willamette's deckhands re-
ceived their own letters from Respondent, stating, ``with re-
gret,'' that Willamette had ``closed operations,'' and, there-
fore, that ``your employment by the Company is termi-
nated.''This was the first and only notice the Union had receivedthat Respondent had been negotiating the sale of Willamette.
Once having been thus notified, the Union wrote to Respond-
ent on April 19, protesting that Respondent had committed
a ``contract violation,'' vowing that the Union would file
``unfair labor practice charges,'' and demanding a meeting to
``bargain the effects of this sale on the employees.'' Re-
spondent eventually replied, defending against the claim that
it had committed a contract violation, and promising to meet
on April 28 to ``bargain over the effects.'' In the April 28
meeting, the Union presented Respondent with a written list
of demands, including severance pay linked to length of
service, a continuation for a fixed period of certain pension
and health benefit contributions, and ``every good faith ef-
fort'' on Respondent's behalf to employ affected employees
``at other operations of the company.'' Respondent did notthen agree to any of these demands nor make any counter-proposals. If there were any further ``effects'' bargaining de-
velopments between the parties, the record does not disclose
them.II. ANALYSIS, SUPPLEMENTALFINDINGS
, ANDCONCLUSIONSOFLAW
The complaint does not allege that Respondent owed aduty to bargain over its decision to sell Willamette; the Gen-eral Counsel has conceded that Respondent could make that
decision unilaterally under the doctrine established by the
Supreme Court in First National Maintenance.4Rather, theGeneral Counsel's prosecutorial focus is on Respondent's
statutory obligation to bargain with the Union over the ef-fects of that decision on the employees whom the Union rep-resented, a statutory obligation which the Court did not pur-
port to disturb in First National Maintenance.5But neitherdoes the General Counsel contend that Respondent refused to
bargain at all about the effects on unit employees of its deci-sion to sell Willamette; thus, it is undisputed that Respondent
eventually declared its willingness to bargain over effects,
and did engage in at least one such effects-bargaining meet-
ing with the Union, on April 28. And the General Counsel
seeks no particular finding that Respondent independently
demonstrated bad faith in the course of eventually meeting
with the Union for purposes of effects bargaining. Rather, the
gravamen of the complaint is simply that Respondent failed
to give ``timely'' notice to the Union of the impending sale,
and thereby unlawfully deprived the Union of the right, ex-
pressly confirmed in First National Maintenance, to ``begiven a significant opportunity to bargain ... as part of the
`effects' bargaining mandated by Section 8(a)(5),'' more spe-
cifically, the right to bargain about effects ``in a meaningful
manner and at a meaningful time.''6Thus, it is the GeneralCounsel's ultimate contention that, in order for ``meaning-
ful'' bargaining to have taken place at a ``meaningful time,''
Respondent should have told the Union about the potential
sale of Willamette at some earlier point, that is, at a point
which would have allowed a reasonable time for effects bar-
gaining to take place prior to any actual sale (and associatedtermination of Willamette's employees).The General Counsel is on firm ground in asserting thatthe duty to bargain over the ``effects'' of a decision normally
contemplates that the employer must give ``advance,'' or
``pre-implementation'' notice to the union. See, e.g., FastFood Merchandisers, 291 NLRB 897 (1988) (``The failure toprovide advance notice and an opportunity to bargain clearlyviolated Section 8(a)(5) and (1) of the Act''). See also Met-ropolitan Teletronics Corp., 279 NLRB 957, 958±959(1986), enfd. 819 F.2d 1130 (2d Cir. 1987), discussed further
below.In defense, Respondent appears to make two basic, inde-pendent, contentions, which I address seriatim. Its first de-fense requires acceptance of the threshold notion that Re-
spondent did not make a ``decision'' to sell Willamette until
April 14. Thus, Respondent appears to reason as follows: (1) 285WILLAMETTE TUG & BARGE CO.7Indeed, Respondent's business attorney, Robert C. Wall, who was closelyinvolved throughout the negotiations, candidly stated at one point in his testi-
mony that, by February, he judged it a ``probability'' that the parties would
reach a deal. The balance of his testimony, however, is to the effect that the
deal was still in doubt even when the parties entered what proved to be their
final negotiating meeting on April 14, so complex was the overall transaction,
and so unyielding were the parties prior to that time regarding certain matters
affecting the purchase price.8See, e.g., Walter Pape, Inc., 205 NLRB 719, 720 (1973): ``At the veryleast, Respondent should have advised the Union that the termination of routes
was under active consideration and was imminent.''Negotiations towards a possible sale to a particular buyercannot be regarded as an actual ``decision'' to sell. (2) Here,
therefore, Respondent could not reasonably be held to a duty
to notify the Union about its ``decision'' to sellÐor to a duty
to bargain over the effects on unit employees of such a ``de-cision''Ðunless and until it had actually made such a ``deci-
sion.'' (3) Since Respondent did not make a ``decision'' to
sell until it executed the purchase agreement with Knappton,
and since Respondent did, in fact, notify the Union promptly
on the heels of its having executed that purchase agreement,
Respondent cannot be charged with a failure to give ``time-
ly'' notice to the Union of that ``decision.''For reasons more fully discussed below, I find this argu-ment, however syllogistically appealing, to be inconsistent
with precedent and incompatible with the rights of union-rep-
resented employees to bargain over the ``effects'' of their
employer's decision to discontinue operations and terminate
their employment at a time prior to the implementation of
such a decision. But, in fairness to all parties, I must first
make supplemental findings relevant to that defense. Thus,
consistent with Respondent's arguments, I find that negotia-
tions between Respondent and Knappton were, indeed,
lengthy and complex in their substantive details, with some
degree of uncertainty about whether they would be able to
put together a deal at all; moreover, they were attended at
every stage by additional uncertainties because, for reasons
of its own, the bank which would finance Knappton's pur-
chase would not make a financing commitment until afterthe parties had already reached a ``done deal,'' that is, not
until they had executed a written comprehensive purchase
agreement and not until Respondent had actually transferredthe assets to Knappton's exclusive control. Accordingly, sub-
ject to some qualifying observations below, I accept as true
Respondent's claim that, at any given stage prior to the sign-
ing of the purchase agreement, the parties to the sale were
by no means certain that they could reach mutually agreeable
terms for concluding the sale. But, if the lack of certainty
about an eventual sale to Knappton were, indeed, a relevant
consideration in assessing Respondent's obligations here,
then it is surely relevant to note additional facts bearing on
the issue of ``certainty.''Thus, for example, Respondent concedes on brief that byFebruary, negotiations between the two companies had
reached the ``serious'' stage. And, in fact, it was in mid-Feb-
ruary that Respondent disclosed both to labor consultant Burr
and to its own main bank lender that it was negotiating with
Knappton for a sale of its tug and barge operation. Clearly,
therefore, by mid-February, Respondent believed that there
was a substantial likelihood that the negotiations would lead
to a deal.7Accordingly, to the extent it might be relevant forthese purposes to distinguish between ``mere explorations''
into the ``possibility'' of selling a business and the ``likeli-
hood'' of an actual sale, the facts herein demonstrate that byFebruary, Respondent had certainly passed beyond the pointof ``mere exploration.''It is also pertinent to note in this same regard that, eventhough Respondent was admittedly under considerable pres-
sure to come up with a large amount of cash as soon as pos-
sible, and even though the sale of Willamette was viewed by
Respondent's principals as the only feasible way to accom-
plish this goal, Respondent admittedly had not engaged in
any parallel negotiations for the sale of Willamette with any
potential buyers other than Knappton; indeed, it had not in
any way solicited other buyers as a ``backstop'' or hedge
against the possibility that the negotiations with Knappton
might fall through. Thus, even if the precise contours of the
sale to Knappton remained in doubt at any given point prior
to April 14, and even if the precise timing of an agreement
to sell were still in doubt even as late as April 14, it appears
that Respondent had been relying to its considerable det-
riment on the probability that it could make a deal with
Knappton, and, therefore, that it was not merely ``exploring
options'' in the months preceding April 14. Rather, it had
seemingly committed itself as early as December 1987 to sell
Willamette, and had substantially committed itself by mid-
February, at the latest, to sell Willamette to Knappton.In the circumstances, it sounds somewhat hollow for Re-spondent to claim that its ``decision'' to sell Willamette was
not reached until April 14; it seems more appropriate to find,
as I do, that it had made that decision as early as December
1987, and that it was only the precise timing of the imple-
mentation of that decision which remained in doubt in the
ensuing months. In such circumstances, the Board does not
appear to accord any weight to the fact that the ``final deci-
sion'' to sell a business may not have been reached until ap-
proximately the same point that the sale was implemented.
Rather, for purposes of the employer's duty to notify, it is
enough that a sale of a business, or a portion thereof, be
under ``active consideration.''8Moreover, any other analysiswould often leave a union without practical strength to bar-
gain over the effects of a sale of an enterprise. This is so
because it is common, if not typical, for the sale of an enter-
prise to become effective immediately upon the execution of
the purchase agreement, with the result that, absent prior no-
tice that a sale was under ``active consideration,'' the em-
ployees represented by the union would be terminated by the
time the union were to receive notice that a ``decision'' to
sell had been reached by the employer.The same point seems implicit in the Board's decision inMetropolitan Teletronics, supra. There, the employer, whichoperated plants in New York City and in Union City New
Jersey, had suffered economic reverses in 1982 and early
1983. In November 1982 it had begun negotiations to acquire
new plant space in Jersey City, New Jersey, where it ex-
pected to obtain major financial assistance from the New Jer-
sey Economic Development Authority and where it expected
to consolidate its operations by relocating them from the
former plant locations. By early 1983 it was in default on
a large loan and its lender had begun foreclosure proceedings
on the New York City plant which had been mortgaged to
obtain the loan. By early March 1983 it knew it could not
avoid foreclosure on the New York City building. On March 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Penntech Papers v. NLRB, 706 F.2d 18, 26 (1st Cir. 1983).10279 NLRB at 959.11279 NLRB at 959, apparently referring to the Board's earlier finding (id.at 957) that ``By no later than early March 1983 the Company knew it could
not avoid foreclosure on its New York City building.''12Technically, it is only necessary to determine herein that Respondentfailed to give the Union enough notice to permit effects bargaining to occur
for a ``reasonable time'' before implementation of the sale of the business.
And, where it is clear that Respondent gave no advance notice to the Union
whatsoever, it is unnecessary to decide whether its duty to notify became per-
fected in December 1987, or ``mid-February,'' or at some even later point.13261 NLRB at 460.14Ibid.15In referring to ``emergency circumstances,'' the Board cited two of itsown prior decisions, Raskin Packing Co., 246 NLRB 78 (1979) (no ``notice''violation where plant closure necessitated immediately by bank's refusal to
continue extending line of credit), and M&M Transportation Co., 239 NLRB73 (1978) (no ``notice'' violation when employer stopped operations upon
learning that anticipated loan needed to stay in business would not be forth-
coming). The Board also cited Yorke v. NLRB, 709 F. 2d 1138, 1143±1144(7th Cir. 1983), as an example of the harmonious ``understanding'' of the
``Courts'' that ``absent special justification, pre-implementation notice is re-30, it signed the ``final contract'' for the purchase of the Jer-sey City facility, even though its ability to make the down
payment therefore was contingent on its ability to sell the
New York City building. Within a week after March 30, the
employer was able to sell the New York City building and
use the proceeds to pay off the mortgage loan and to begin
the removal of employees and equipment from the old plants,
a process which began at the New York City facility by
April 10. It was not until April 13, in response to an inquiry
from the Union representing New York City employees, that
the employer acknowledged that it had decided to close and
relocate the New York City operation and expressed a will-
ingness to bargain over the effects of such a decision.The administrative law judge found that the employer hadsatisfied its effects-bargaining obligations by its April 13
offer and subsequent exchange of proposals. The Board ma-
jority (Chairman Dotson dissenting in part) disagreed, citing
First National Maintenance (``meaningful manner and mean-ingful time'') and the First Circuit's decision in PenntechPapers9for the proposition that ``an element of `meaningful'bargaining is `timely notice to the union' of the decision.''10The Board construed the employer's action as ``concealing
its decision from Local 140 until after it began to vacate the
New York City facility,'' and found this to constitute a
``fail[ure] to provide timely notice, thus denying the Union
an opportunity to bargain at a time when the Union retained
at least a measure of bargaining power.'' Thus, the Board
found that ``The Company's belated offer to bargain ...

was no substitute for timely notice of its decision and good
faith bargaining before closing.'' Significantly, moreover, the
Board did not identify the (early April) date when the em-
ployer actually ``sold'' the New York City premises as the
``decision'' date for purposes of triggering a duty to notifythe union; rather, the Board focussed on the fact that ``the
Company knew by early March 1983 that it would close the
New York City plant, but offered no explanation for con-
cealing its plans from Local 140 until after closure.''11Byparity of reasoning herein, Respondent's duty to notify the
Union had ripened as early as the (December 1987) point
when its principals had ``concluded'' that a sale of Willam-
ette in the near future was the only available way in which
it might expect to continue to operate in the marine construc-
tion field.12Respondent cites Chippewa Motor Freight, 261 NLRB 455(1982), as a ``decision which has direct application to the
present case.'' I disagree. In Chippewa, it is true, the admin-istrative law judge, upheld by the Board, found that the em-
ployer did not fail to give adequate notice to the union of
its shutdown intentions even though the union did not re-
ceive such notice until only about 2 days before the shut-
down decision was implemented. But the case is materially
distinguishable in a number of particulars. First, the ``deci-sion'' to shut down the employer's terminal was not shownto have been reached ``substantially in advance of the no-
tice;'' moreover, there was no persuasive evidence that the
employer had ``concealed'' some earlier shutdown ``deci-
sion'' from the union, or had attempted to ``deceive'' the
union about some inchoate intention to shut down the busi-
ness.13Indeed, the union had been on notice for severalmonths before the employer announced its decision that the
business was losing money, and the employer had previously
sought wage concessions from the union, only to be rebuffed
with the ``harsh advice'' from the union to ``get out of busi-
ness'' if it did not feel it could meet its current contractual
obligations.14Here, of course, the Union had no previous no-tice in any form of the possibility of a sale of Willamette;
indeed, it is implicit in Respondent's second defense, dis-
cussed below, that Respondent made a conscious decision to
``conceal'' that information from the Union. Accordingly,Chippewa cannot aid Respondent's defense; neither does it
purport to disturb the substantial body of precedent holding
that pre-implementation notice is normally an element of an
employer's effects-bargaining obligation.Respondent's second defense appears to be that even if,arguendo, an employer contemplating a sale of a union-rep-
resented business owes a presumptive duty to inform the
union in advance of any actual ``final decision'' to sell, such
a presumption was overcome by the ``extraordinary'' need of
Respondent in this case to keep the negotiations a secret
from the public (including, incidentally, the Union) in order
to enhance the value of the asset to the buyer and thus to
enhance its value to Respondent as a device for securing
enough cash to meet its debt retirement problems. Thus, Re-
spondent's business attorney, Robert Wall, testified that both
Willamette and Knappton were fearful that premature pub-
licity about a sale would cause Willamette customers to
``begin to establish relationships with [another] company
... that was going to be around on the river.'' For reasons

discussed below, I cannot find that such concerns, however,
``legitimate'' from a purely economic standpoint, are suffi-
cient to nullify the Union's presumptive right to advance no-
tice.It is first appropriate to return to the holding in Metropoli-tan Teletronics, supra, which, in my view, establishes thatthe range of exceptions to the general requirement of pre-im-
plementation notice is, indeed, quite narrow. In that case, re-
sponding to Chairman Dodson's dissent, the majority made
plain that it was not ``applying a per se rule that an employer
commits an effects-bargaining obligation if it fails to give
pre-closure notice to the union of the plant closure deci-
sion.'' Rather, ``[t]he rule regarding timely notice is not a
per se rule. An employer can avoid 8(a)(5) liability by dem-
onstrating that emergency circumstances justified late noticeto the Union.''15 287WILLAMETTE TUG & BARGE CO.quired to satisfy the obligation to bargain over effects.'' 279 NLRB at 959fn. 14.16For present purposes, I presume the truthfulness of Respondent's claimsthat it wanted the negotiations to remain a secret from the public in order to
enhance the value of Willamette as a marketable asset. But, as I explain
below, I cannot ignore other evidence tending to suggest that it was primarily
the Union which Respondent wished to keep in a state of ignorance about the
negotiations to sell Willamette.17Thus, Respondent stresses the Court's language (452 U.S. at 682±683)that ``management may have great need for speed, flexibility, and secrecy
....The publicity incident to the normal process of bargaining may injurethe possibility of a successful transition or increase the economic damage to
the business.'' (Emphasis added.)18I note that nothing in this record suggests the existence of any ``miti-gating'' circumstances which might militate against the imposition of a
Transmarine remedy. Thus, Respondent terminated all of Willamette's deck-hands represented by the Union; it paid them no severance moneys; it made
no provision, so far as this record shows, for employing them in any other
of its operations; and only an indefinite number of them were hired by
Knappton, under uncertain wages and benefits, after Knappton's takeover. Cf.
Raskin Packing Co., 246 NLRB 78, 80 (1979).Clearly, therefore, there is a strong presumption in BoardlawÐindeed a ``rule''Ðthat ``advance'' or ``pre-implemen-
tation'' notice to a union is an essential element in an em-
ployer's fulfilling its effects-bargaining duty. But it is a not
a ``per se rule''; rather, ``emergency'' circumstances may ex-
cuse the employer's failure to provide such advance notice.
And, for the reasons noted below, I conclude that no ``emer-
gency'' prevented Respondent from giving the Union more
timely notice of its decision to sell Willamette and terminate
its employees.First, I reiterate the obvious: Respondent's failure to notifythe Union substantially in advance of its actual termination
of Willamette's employees did not stem from any unantici-
pated crisis comparable to those in the cases recognized by
the Metropolitan Teletronics Board as exceptional. Thus, Re-spondent did not experience a sudden curtailment of financ-
ing necessary to keep Willamette operational. Rather, pur-
portedly for reasons more closely linked to a desire to maxi-
mize its economic gain from the sale of Willamette, Re-
spondent elected to keep the Union in the dark about its
plans to sell.16Second, Respondent has cited no authority for the propo-sition that such latter ``economic'' considerations are enough
in themselves to warrant Respondent's concealment of its in-
tentions from the Union. Rather, Respondent has simply
quoted the reasoning employed by the First National Mainte-nance Court for quite a different purposeÐto rationalize itsholding that certain management ``decisions'' are not
bargainable.17But the Court's rationale relied on by Re-spondent is simply inapplicable to the question of Respond-
ent's effects-bargaining obligations. Thus, while the Court
held that management's interest in ``secrecy,'' among other
considerations, may well outweigh a union's interest in bar-
gaining over a decision to terminate a business, the Courtnevertheless made plain that its holding did not disturb the
duty of an employer to afford a union the opportunity to bar-
gain ``in a meaningful manner and at a meaningful time''
over the effects of such a decision. And there is no basis inthe decisions following First National Maintenance to sup-pose that a mere ``economic'' interest in ``secrecy'' is
enough to defeat a union's presumptive right to pre-imple-
mentation notice of a decision to terminate an employing op-
eration. Indeed, as noted in Metropolitan Teletronics, only``emergency'' circumstances can justify a failure to afford a
union pre-implementation notice.Third, and shifting my focus in this regard, there is muchreason to doubt that Respondent's wish to keep the Union
from knowing about the negotiations to sell Willamette was
simply incidental to a more general desire to keep the nego-
tiations a secret from the ``public.'' This doubt is generatedby an admission by Respondent's agent that, in fact, the``confidentiality'' of the purchase negotiations had somehow
been compromised. Thus, Respondent's business attorney,
Wall, volunteered, ``It became general knowledge in the
community that these people were trying to put a deal to-
gether. I'd have people stop me on the street and say, `Hey,
I hear you guys are selling out.' And ... I'd smile and no-

body could take it seriously. The community knew about it.
The River knew about it but nobody believed that anything
so complex could ever occur.'' Thus, apart from any other
considerations discussed earlier, it appears that the very per-
sons whom Respondent claimed it wished to prevent from
knowing about the negotiations with Knappton (i.e., Willam-
ette's customers on ``The River'') were nevertheless aware
of those facts. And in such circumstances, it becomes doubly
hard to excuse Respondent's failure to give the Union the
benefit of the same information which apparently pervaded
the business community on ``The River.'' Thus, it strikes me
as not merely speculative in the circumstances to suspect that
Respondent may have been more interested in avoiding the
unwanted consequences of ``meaningful'' effects bargaining
with the Union than any of the other consequences which it
has invoked to explain its failure to give pre-implementation
notice to the Union.Based on the foregoing, I conclude that Respondent failedand refused to bargain in good faith within the meaning of
Section 8(a)(5) when it did not notify the Union of its deci-
sion to sell Willamette until the implementation of that deci-
sion was virtually a fait accompli.THEREMEDYHaving found that Respondent committed unfair laborpractices, I shall recommend that Respondent cease and de-
sist therefrom and that it take certain affirmative remedial ac-tion of the type envisioned in Transmarine, supra,18to re-store the Union, as nearly as possible, to the status it would
have occupied had Respondent given timely notice of its de-
cision to sell Willamette. Specifically, Respondent shall be
required to pay backpay to the employees represented by the
Union who were terminated by Willamette at the rate of their
normal wages when last in Willamette's employ from 5 days
after the date of this Decision and Order until occurrence of
the earliest of the following conditions: (1) The date Re-
spondent bargains to agreement with the Union on the sub-
jects pertaining to the effects of their April 15, 1988 termi-
nation; (2) a bona fide impasse in bargaining; (3) the Union's
failure to request bargaining within 5 days of the date of this
Decision and Order, or to commence negotiations within 5
days of Respondent's notice of its desire to bargain with the
Union; (4) the Union's subsequent failure to bargain in good
faith; but in no event shall the sum paid to any of those em-
ployees exceed the amount they would have earned as wages
from April 15, 1988, the final day of Willamette's oper-
ations, to the time they secured equivalent employment else-
where, or the date on which Respondent shall have offered
to bargain in good faith, whichever occurs sooner; provided 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.20If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National LaborRelations Board'' shall read ``Posted Pursuant to a Judgment of the UnitedStates Court of Appeals Enforcing an Order of the National Labor RelationsBoard.''however, that in no event shall this sum be less than theseemployees would have earned for a 2-week period at the rate
of their normal wages when last in Respondent's employ.
Backpay shall be based on the earnings which the terminated
employees would normally have received during the applica-
ble period, less any net interim earnings, and shall be com-
puted in accordance with F.W. Woolworth Co
., 90 NLRB289 (1950), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended19ORDERThe Respondent, Riedel International d/b/a Willamette Tugand Barge Co., Portland, Oregon, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Failing to bargain in good faith with Inlandboatmen'sUnion of the Pacific, Marine Division, International Long-
shoremen's and Warehousemen's Union, Columbia River Re-
gion, concerning the effects on employees represented by the
Union of its decision to sell Willamette Tug and Barge and
to terminate the employees of that division.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain collectively in good faith with theUnion with respect to the effects on employees represented
by the Union of its decision to sell Willamette Tug and
Barge and to terminate its employees, and, if an under-
standing is reached, embody it in a signed document.(b) Pay the employees represented by the Union who wereterminated on April 15, 1988, their normal wages for the ap-
propriate period as set forth in the remedy section of this de-
cision.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Sign and mail copies of the attached notice marked``Appendix''20to all employees represented by the Unionwho were terminated on April 15, 1988, to their last knownaddress; and similarly sign and mail copies to the Union at
its business address.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent hastaken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
fail to give timely notice to unions rep-resenting our employees of our decision to sell an operation
or to terminate employees pursuant to such a decision.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed by Section 7 of the Act.WEWILL
, on request, bargain collectively in good faithwith the Union with respect to the effects on the employees
it represents of our decision to sell Willamette Tug and
Barge and to terminate the employees of that division.WEWILL
pay backpay to the employees represented by theUnion who were terminated on April 15, 1988, when we sold
Willamette Tug and Barge to Knappton Corporation, all as
more particularly specified in the Board's Order, plus inter-
est.RIEDELINTERNATIONALD
/B/AWILLAMETTETUG& BARGECO.